Title: To George Washington from Peter Hog, 17 December 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 17th Decr 1755

I recd yours of the 28th Novr and can only Say that the Uncertainty of knowing where to find you and the little care taken to forward Letters in this part of the Country Occassions great Suspence on my side and great Uncertainty on yours with regard to the State of the Company. Else you would not have doubted my care to prevent the Desertion for by the Subsequent returns you would Observe that the 4 first were Apprehended but 2 Escaped by the Simplicity of the Constable before the Serjt I sent got up with them; however he brot Jno. Johnson and Arthur Watts two old Deserters for the two that Escaped. and he had not returned above 10 hours before I sent him off after the other 4, of which he caught 2, the other two having been Concealed by some Lawless fellows who assaulted him but on whom he was Amply revenged by Cutting off the Arm of one! this I hope will remove your Fears as to Using all the Means I can think of to prevent it; and I was so much bent to Apprehend them that I would have paid the Charges out of my own pocket if the Serjt had not been Successfull: tho’ the Adjacency of Carolina & the Uninhabited Neighbourhood affoord too good Shelter for those who know the Woods.
I have formerly Wrote you Johnson’s Claim to a discharge and the State of the other Deserters whom I still Detain prisoner

Untill I receive your Orders; as I am determined to Conform strictly to my Instructions, & the Articles of War; and where my good Usage of the Men cannot Induce them to behave well, my Clemency shall not be a temptation for them to tresspass. Serjt McCully has brot In a Charge of £8 odd for his travelling Expences after the deserters[.] I have Stopt half of their pay; But as it will take double of the reward commonly allowed, to pay that and horse hire, should be glad to know how it is to be Answered, as also a Bill of Serj. Welper for his Charges from Winchester together with Mr Flemings Charges on his March from ⟨illegible⟩. I have money Sufficient to answer these, provided I have your instructions to discharge them. I have also some tradesmens Accots to pay out of the money you Left in my hands for Contingencies which will pretty near take up the Whole.
I have recd £200 by Mr McNeil only his Expence deducted, which shall be Applied as fast as the Notes Come in for the Beeff & the Coopers Accot and a State of it transmitted to you first Oppty.
I never had any Accot from Majr Lewis of things ordered up by him nor did I receive the Salt or any other Article from Mr Dick Untill I sent down Mr McNeil to the Court ho. to press a Waggon which did not arrive Untill the Command Came up with Mr Fleming on 24 Ult: & then I recd but 16 Busls Salt, and no Iron; I have Since been oblidged to Buy Salt @ 10/ ⅌ busls and before then to pay a Vast Carriage for some that I borrowed. I have also been under a Necessity to pay for what some of the Cattle Lost after the first of Novr Untill the time I was prepared to Cure them; being Valued by 2 Indifferent Men duely Qualified.
I have Inclosed 2 Weekly Returns by which ⟨you w⟩il⟨l⟩ observe the Men grow Sickly; as the Medicines have not arrived from Williamsburg that Mr Fleming Comissd from Doctr Gilmour, I have ordered Serjt McCully to hire an Express to goe from the Court ho., as it is Uncertain when any Conveyance can be had to this part of the Country, I have Sent the Serjt to the Election to Enlist Men to Compleat the Company agreable to your orders and desire money to pay the sd Expence, and also that all the Acts of Assembly any way relating to the Service

may be transmitted with all the New Regulations of the Regt and any Alterations in the Exercise.
If Lt. McNeil is not Called to take the Command of a Company would request on any Less promotion his Stay here till the Spring as I want to know the Woods and Neighbourhood before his departure.
The Early Frosts destroyed the Corn so much after your Visitt here that I find a great defiency in the Estimates of their Crops & cannot Engage possitively more than 300 Busls, But it depends much on the Goodness of the Winter. I have been very particular in every point that at present Occurs, as Opptys are so Uncertain, and request your Answer first Conveyance. I am respectfully Sir Your Very hum. Servt

Petr Hog

